Name: 98/712/EC: Commission Decision of 26 November 1998 amending the information contained in the list in the Annex to Commission Regulation (EC) No 44/98 establishing, for 1998, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1998) 3617)
 Type: Decision_ENTSCHEID
 Subject Matter: international law;  fisheries;  technology and technical regulations
 Date Published: 1998-12-12

 Avis juridique important|31998D071298/712/EC: Commission Decision of 26 November 1998 amending the information contained in the list in the Annex to Commission Regulation (EC) No 44/98 establishing, for 1998, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1998) 3617) Official Journal L 337 , 12/12/1998 P. 0061 - 0063COMMISSION DECISION of 26 November 1998 amending the information contained in the list in the Annex to Commission Regulation (EC) No 44/98 establishing, for 1998, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1998) 3617) (98/712/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1),Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding 8 m length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds 9 m (2), as amended by Regulation (EC) No 3407/93 (3), and in particular Article 2 thereof,Whereas Commission Regulation (EC) No 44/98 (4) establishes, for 1998, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m, as provided for in Article 10(3)(c) of Regulation (EC) No 894/97;Whereas authorities of the Member States concerned have applied for the information in the above list to be amended; whereas the said authorities have provided all the information supporting their applications under Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1 The information in the list annexed to Regulation (EC) No 44/98 is amended as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 November 1998.For the CommissionEmma BONINOMember of the Commission(1) OJ L 132, 23. 5. 1997, p. 1.(2) OJ L 346, 11. 12. 1990, p. 11.(3) OJ L 310, 14. 12. 1993, p. 19.(4) OJ L 5, 9. 1. 1998, p. 24.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>>TABLE>